Voto concurrente del
Juez Asociado Señor Negrón García.
En la literatura clásica de ficción, el dilema que genera el principal planteamiento de la Autoridad de Tierras et al., en este recurso, está representado por el personaje del Dr. Frankestein. De prevalecer, la convertiría en un mons-truo incontrolable para su creador, el Estado Libre Aso-ciado, con capacidad para cuestionar sus mandatos. Nos explicamos.
HH
El 18 de mayo de 1990 Marcial Ortiz y varias personas —alegadamente ocupantes de unos solares y estructuras ubicadas en la Central Aguirre— solicitaron del Tribunal Superior, Sala de San Juan, un mandamus para que la Autoridad de Tierras cumpliera con su deber ministerial de “venderles” dichas propiedades por el valor individual de $1.00, según lo ordenado por la Asamblea Legislativa en la Resolución Conjunta Núm. 51 de 27 de junio de 1987.
La Autoridad de Tierras y la Corporación Azucarera se opusieron. En su favor adujeron varias defensas afirmati-vas y solicitaron una sentencia sumaria. En particular, plantearon que la aludida Resolución era inconstitucional pues las ventas, por ese precio normal, constituían una donación sin que existiera un fin público. Invocaron el pre-cepto de que “[s]ólo se dispondrá de las propiedades y fon-dos públicos para fines públicos y para el sostenimiento y *215funcionamiento de las instituciones del Estado, y en todo caso por autoridad de ley”. Art. VI, Sec. 9, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 369.
El 23 de abril de 1991 el tribunal (Hon. Ángel G. Her-mida, Juez) denegó esa solicitud. En un elaborado y razo-nado dictamen resolvió que no era menester evaluar los méritos del planteamiento ya que las demandadas estaban impedidas de cuestionar la constitucionalidad. Invocó la doctrina sentada en Gobierno de la Capital v. Consejo Eje-cutivo, 63 D.P.R. 434 (1944). Como secuela de ese dicta-men, eximió a los demandantes Marcial Ortiz et al. de con-testar ciertas preguntas de un interrogatorio cuya pertinencia estaba inexorablemente atada al señalamiento constitucional.
Inconforme, la Autoridad de Tierras acudió con la pre-sente petición de certiorari. En su abono nos argumenta que el dictamen del foro de instancia: (1) priva al Poder Judicial de ejercer su función revisora exclusiva bajo la Constitución, pues le impide considerar los méritos de esta defensa; (2) confunde los conceptos de legitimación activa y pasiva, se aparta de nuestra interpretación liberal al res-pecto y aplica un ordenamiento diferente y distinguible del presente; (3) ignora decisiones recientes que han permitido a una agencia del ejecutivo plantear defensas bajo el palio de nuestra Constitución, y (4) obliga a la Autoridad de Tie-rras a disponer de valiosas propiedades públicas para lu-crar a un grupo de personas privadas.
HH KH
Salvo ganar tiempo procesalmente, jurídicamente nin-guno de estos argumentos son suficientes. Tanto en el pa-sado como en el presente, innumerables leyes y programas testimonian la incuestionable facultad de la Asamblea Le-gislativa —por mediación de distintas agencias y organis-mos— de disponer de terrenos públicos mediante valora-*216ción nominal o donación, a tono con una filosofía de verdadera vanguardia social.
En el panorama constitucional, a menos que desestabi-licemos nuestro derecho vigente, es obvio que la Autoridad de Tierras y la Corporación Azucarera —como instrumen-talidades públicas cuya existencia, creación y funciona-miento dependen del estatuto en virtud del cual surgieron a la vida— carecen de legitimación activa y están impedi-das de impugnar la constitucionalidad de una ley o resolu-ción que les ordene donar determinados terrenos. Dentro del esquema de sus respectivas leyes orgánicas, únicamente los tenedores de sus bonos o el fideicomisario de los mismos podrían hacerlo en cuanto a la mala utilización, disposi-ción o indebida transferencia de propiedad o fondos.
Nuestra casuística en Solis v. Municipio de Caguas, 120 D.P.R. 53 (1987); Pacheco Fraticelli v. Cintrón Antonsanti, 122 D.P.R. 229 (1988); Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559 (1989), no es fuente en qué apoyar su reclamo.
Tenemos la impresión de que la Autoridad de Tierras se ha equivocado de foro. Su postura, que cuestiona la proce-dencia y sabiduría de las ventas por un dólar ($1.00) no ós materia que ella pueda válidamente discutir en los tribu-nales; debe hacerlo diligentemente en la Asamblea Legislativa. Nuestros criterios personales sobre la inmora-lidad de estas ventas no nos confieren poder adjudicativo sobre este extremo constitucional.